        Case 1:21-cv-00898-SMV-CG Document 10 Filed 09/21/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

SUZANNE STORMENT,

             Plaintiff,

v.                                                            No. CV 21-898 SMV/CG

WALGREEN, CO., et al.,

             Defendants.

           ORDER VACATING RULE 16 AND INITIAL SCHEDULING ORDER

      THIS MATTER is before the Court on the parties’ Joint Motion to Vacate the Initial

Scheduling Order (the “Motion”), (Doc. 9), filed September 20, 2021. In the Motion, the

parties request that the Court vacate the Rule 16 Scheduling Conference currently set for

October 21, 2021, pending a ruling by the Court on Defendant Walgreen, Co.’s Motion to

Dismiss Plaintiff’s Complaint for Personal Injury, Negligence, and Respondeat Superior

(the “Motion to Dismiss”), (Doc. 3), filed September 14, 2021. (Doc. 9 at 1).

      IT IS THEREFORE ORDERED that the Telephonic Rule 16 Scheduling

Conference, set for October 21, 2021, is hereby VACATED.

      IT IS FURTHER ORDERED that the Court’s Initial Scheduling Order, (Doc. 7), and

all accompanying deadlines, are VACATED. The Court will reset the Rule 16 Scheduling

Conference and enter a new Initial Scheduling Order after the Court rules on Defendant’s

Motion to Dismiss.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
